          Case 2:21-cv-00154-wks Document 11 Filed 07/14/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


100 BANK, LLC,                              )
      Plaintiff                             )
                                            )
                 v.                         )
                                            )
BTC MALL ASSOCIATES, LLC;                   )
CITY OF BURLINGTON;                         )
THE BURLINGTON DEVELOPMENT                  )
REVIEW BOARD; CAITLIN HALPERT,              )
in her official capacity; BROOKS            )
McARTHUR, in his official capacity,         )             Case No. 2:21-cv-154
SEAN MCKENZIE, in his official capacity,    )
BRADFORD L. RABINOWITZ, in his              )
official capacity; HARRIS SPRINGER, in      )
his official capacity; SCOTT GUSTIN, in     )
his official capacity,                      )
        Defendants                          )
                                            )
        and                                 )
                                            )
BRADLEY M. BIGGIE, in his official capacity;)
KIM IANELLI, in her official capacity,      )
        Relief Defendants                   )


                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, 100 Bank, LLC and the City Defendants, consisting of the City of Burlington,

the Burlington Development Review Board, Caitlin Halpert, Brooks McArthur, Sean McKenzie,

Bradford L. Rabinowitz, Harris Springer, Scott Gustin, Bradley Biggie, and Kim Ianelli, through

their counsel, and pursuant to F.R.C.P. 41(a)(1)(A)(i) stipulate that the claims against the City

Defendants are dismissed with prejudice, without right of appeal, and with each party to bear its

own costs and attorney’s fees.
  Case 2:21-cv-00154-wks Document 11 Filed 07/14/21 Page 2 of 2




Dated:     Burlington, Vermont
           July 14, 2021

                                        /s/ Matthew B. Byrne
                                       Matthew B. Byrne, Esq.
                                       Gravel & Shea PC
                                       76 St. Paul Street, 7th Floor, P.O. Box 369
                                       Burlington, VT 05402-0369
                                       (802) 658-0220
                                       mbyrne@gravelshea.com
                                       For Plaintiff


                                       /s/ Jennifer E. McDonald
                                       Jennifer E. McDonald, Esq.
                                       Downs Rachlin Martin PLLC
                                       199 Main Street
                                       P.O. Box 190
                                       Burlington, VT 05402-0190
                                       802-863-2375
                                       jmcdonald@drm.com
                                       For the City Defendants




                                 -2-
